ORME, Judge
(concurring specially).
1 12 I concur in the lead opinion, but write separately to give consideration to a doctrine that was raised at oral argument and dealt with in a letter of supplemental authority but is not addressed in the lead opinion. My concern stems from the failure of the State Engineer to have included a transcript of the hearing on the motion to dismiss as part of the record on appeal.
13 In Utah, district courts are "courts of record." Utah Const. art. VIII, § 1. As such, they must consistently make records of all proceedings, even those that may not seem critical at the time. See Briggs v. Holcomb, 740 P.2d 281, 282-83 (Utah Ct.App.1987). While such a requirement may impose a bit of an administrative burden on the trial court, it is the only way an appellate court "can review what may ultimately prove to be important proceedings" onee an appeal is taken. Id. at 288. See also Olson v. Park-Craig-Olson, Inc., 815 P.2d 1356, 1359 (Utah Ct.App.1991) (stating that the appellate court may "weigh only those facts and legal arguments preserved for [it] in the trial court record" and noting that "[clounsel's recollection of the course of the proceedings is no substitute for a record of those proceedings").
T14 Requiring district courts to make a complete record of all proceedings enables appellants to meet their burden of making sure the record on appeal is adequate to permit review of their claims. See Gorostieta v. Parkinson, 2000 UT 99,¶ 34, 17 P.3d 1110. The hearing on a motion to dismiss an action is an important proceeding, and knowing what happened at such a hearing is crucial to an appeal from the denial of that motion. Therefore, one who appeals an order granting or denying a motion to dismiss should routinely include a transcript of any such hearing in the record on appeal.
¶ 15 "[Wlhen an appellant fails to provide an adequate record on appeal, we presume the regularity of the proceedings below." State v. Pritchett, 2003 UT 24,¶ 13, 69 P.3d 1278. "When crucial matters are not included in the record, the missing portions are presumed to support the action of the trial court." State v. Linden, 761 P.2d 1386, 1388 (Utah 1988). See also Parrish v. Layton City Corp., 542 P.2d 1086, 1089 (Utah 1975) (Ellett, J., dissenting) ("One who attacks the judgment of the Trial Court has the burden of showing error, and when the transcript of a proceeding in court is not brought before us, we cannot speculate that perhaps there was no proper evidence to sustain the ruling made.").
1 16 Contrary to the position taken by the State Engineer's office in its letter of supplemental authority, this doctrine of assuming the regularity of proceedings as a means to affirm when our record is incomplete is applicable in many contexts. It surely includes the familiar situation where an appellant challenges the adequacy of the evidence supporting the trial court's findings of fact. The two cases cited by the State Emgineer are illustrative. See Bevan v. J.H. Constr. Co., Inc., 669 P.2d 442, 443 (Utah 1983) ("In the absence of a transcript, we assume that the proceedings at trial were regular and proper and that the judgment was supported by competent and sufficient evidence."); Sampson v. Richins, 770 P.2d 998, 1006 (Utah Ct.App.1989) ("Whether causation has been established is a question of fact, and in the absence of a complete record, we assume the trial court's finding of causation is supported by the evidence.") (citation omitted), cert. denied, 776 P.2d 916 (Utah 1989). The doe-trine, however, is by no means limited, as the State Engineer contends, to such evidentiary challenges. See, eg., Pritchett, 2003 UT 24 at ¶ 13, 69 P.3d 1278 (challenge to denial of motion for mistrial); Parrish, 542 P.2d at 1089 (Ellett, J., dissenting) (challenge to summary judgment); State v. Penman, 964 P.2d 1157, 1162 (Utah Ct.App.1998) (claim of ineffective assistance of counsel); Poulsen v. Frear, 946 P.2d 738, 743 n. 2 (Utah Ct.App.1997) (allegation of trial judge bias); State v. Blubaugh, 904 P.2d 688, 699 (Utah Ct.App.1995) (challenge to denial of motion to suppress), cert. denied, 913 P.2d 749 (Utah 1996); Ames v. Maas, 846 P.2d 468, 474 (Utah Ct.App.1993) (claim of prejudice in jury instructions).
T 17 Given this doctrine and the failure of the State Engineer to include a transeript of the hearing, it is with some reluctance that I concur in the reversal of the trial court's order. It seems as though we should perhaps employ the doctrine in this case and *11affirm. It is at least possible that appellees made a representation, or that the State Engineer made a concession, or that the trial court offered some incisive analysis from the bench that would make affirmance appropriate. Such a possibility usually triggers the presumption that the missing record would, in fact, validate the order before us. In reality, though, it seems highly unlikely that any such thing would have happened in this case and not been memorialized in the order signed by the trial court. Moreover, and most importantly, appellees have not participated in the appeal. As a result, we do not even have before us a contention that something in the missing record would provide a basis on which we could affirm.
¶18 All things considered, then, this case does not seem to require application of the doctrine that we assume the regularity of proceedings below when the record before us is incomplete. The better practice, however, would surely have been for the State Engineer to order the transcript of the hearing and include it in the record on appeal.